583 N.E.2d 125 (1991)
Deborah Denise BROWN, Appellant (Defendant below),
v.
STATE of Indiana, Appellee (Plaintiff below).
No. 45S00-8703-CR-271.
Supreme Court of Indiana.
December 18, 1991.
*126 Daniel Toomey, Merrillville, for appellant.
Linley E. Pearson, Atty. Gen., Arthur Thaddeus Perry, Deputy Atty. Gen., Indianapolis, for appellee.

PETITION FOR REHEARING
SHEPARD, Chief Justice.
Appellant Deborah Denise Brown seeks rehearing of our decision affirming her convictions for murder, attempted murder, and child molesting and the death penalty. Brown v. State (1991), Ind., 577 N.E.2d 221.
The sole grounds for rehearing concerns our determination that the trial court properly admitted Brown's confessions. Brown made a series of statements in the Evanston, Illinois, police department, on the way to the federal building in Chicago, and while in the federal building. Counsel cites our statement that when Brown initiated conversation in the squad car on the way down she was "away from both the Evanston Police Department and the officers who questioned her and from whom she requested an attorney." Id. at 230. Counsel is right to point out that in fact FBI Special Agent James Gretz was in the car on the way downtown. Brown had indicated to Gretz back in Evanston that she wished to speak with counsel. Gretz had ceased interrogation concerning the crime after that request. His presence in the squad car does not alter our conclusion that under the totality of the circumstances test Brown's statements were voluntary.
Accordingly, we deny Brown's petition for rehearing.
GIVAN, DICKSON and KRAHULIK, JJ., concur.
DeBRULER, J., would grant rehearing.